

 S2393 ENR: Foreclosure Relief and Extension for Servicemembers Act of 2015
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fourteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and
			 sixteenS. 2393IN THE SENATE OF THE UNITED STATESAN ACTTo extend temporarily the extended period of protection for members of uniformed services relating
 to mortgages, mortgage foreclosure, and eviction, and for other purposes.1.Short titleThis Act may be cited as the Foreclosure Relief and Extension for Servicemembers Act of 2015.2.Temporary extension of extended period of protections for members of uniformed services relating to mortgages, mortgage foreclosure, and evictionSection 710(d) of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 (Public Law 112–154; 50 U.S.C. 3953 note) is amended—(1)in paragraph (1), by striking December 31, 2015 and inserting December 31, 2017; and(2)in paragraph (3), by striking January 1, 2016 and inserting January 1, 2018.Speaker of the House of RepresentativesVice President of the United States and President of the Senate